Citation Nr: 0606062	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  00-23 746	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), depression and anxiety.

2.  Entitlement to an increased rating for acne vulgaris of 
the face, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. Connolly Jevtich


INTRODUCTION

The veteran served on active duty from January 1988 to June 
1991.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) at the Cleveland, Ohio Regional Office (RO).  
The claims file has been transferred to the New Orleans, 
Louisiana RO.

The Board remanded the case in February 1997 and September 
1998 for additional development of the record.  In March 
2003, the Board granted service connection for schizophrenia 
and delusional disorder; denied service connection for 
anxiety disorder, depression, PTSD, and a personality 
disorder; and denied an increased rating for acne vulgaris.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2004, the parties 
agreed on a Joint Motion for Partial Remand.  In July 2004, 
the Court vacated the Board's March 2003 decision in part 
with regard to the issues of service connection for anxiety 
disorder, depression, and PTSD, and an increased rating for 
acne vulgaris, and remanded the matter to the Board for 
readjudication consistent with the Joint Motion.

Subsequently, the veteran submitted a statement in March 
2005, requesting that a videoconference hearing before a 
Member of the Board be scheduled.  In June 2005, the Board 
remanded this case for the veteran to be afforded the 
requested hearing.  This hearing was held before the 
undersigned in August 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that she 
is afforded every possible consideration.

In the Court's Order, the Board was instructed to comply with 
the instructions of the Joint Remand.  In the Joint Remand, 
it was noted that when the Board remanded the case in 
September 1998, the Board requested that the veteran's Air 
Force service personnel records be obtained from the National 
Personnel Records Center (NPRC), but no action was taken in 
that regard.  Noncompliance by the RO with the Board's remand 
was noted to be a violation of Stegall v. West, 11 Vet. App. 
268 (1998).  In that case, the Court held that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand. It 
was further held that where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Thus the veteran's Air Force service 
personnel records should be requested from the NPRC.

In addition, the Joint Remand indicated that a November 1999 
VA skin examination was inadequate as the claims file was not 
reviewed, the extent to which the veteran's body is affected 
was not reported, and it was impossible to ascertain if there 
was disfigurement.  In that regard, it was asserted that a 
new examination was warranted to include a determination as 
to whether the veteran had hyperpigmentation of the head, 
face or neck, and, if so, if it is analogous to 
disfigurement.  

In addition, at her personal hearing, the veteran testified 
that she had received recent treatment from Dr. Tartaro of 
Carlton, Texas, and was last examined in July 2005.  After 
obtaining the appropriate release, these records should be 
requested.  When reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the NPRC and request the 
veteran's Air Force service personnel 
records.  Associate these records with 
the claims file.  

2.  After obtaining the appropriate 
release, obtain and associate with the 
claims file copies of all clinical 
records of the veteran's treatment by Dr. 
Tartaro of Carlton, Texas, to include a 
July 2005 examination report.  

3.  Schedule the veteran for a skin 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should state if the 
veteran's acne vulgaris is manifested by (A); 
exudation or constant itching, extensive 
lesions, or marked disfigurement.  The 
examiner should specifically state whether 
the veteran has hyperpigmentation of the 
head, face or neck, and, if so, if it is 
analogous to disfigurement.  (B) The examiner 
should also determine if the acne vulgaris 
causes ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or is exceptionally 
repugnant.  (C) The examiner should determine 
if the acne vulgaris affects 20 to 40 percent 
of the entire body or 20 to 40 percent of 
exposed areas affected, or; whether the 
veteran's service-connected skin disorder has 
required systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs required for a total duration of six 
weeks or more, but not constantly, during the 
past 12-month period.  (D) The examiner 
should state whether 40 percent of the entire 
body or more than 40 percent of exposed areas 
is affected, or; whether the veteran has 
constant or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required during the 
past 12-month period.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

